Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.   
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an aqueous cleaning composition, classified in C11D; 1/72.
II. Claim 19, drawn to a method of cleaning a hard surface, classified in B08B; 3/08.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I can be used in a materially different process such as in a method of cleaning laundry/textiles.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Gregory Darley-Emerson on December 29, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004).

Kilkenny et al do not teach, with sufficient specificity, a composition containing a low emulsifying surfactant, high emulsifying surfactant, shine polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a .  
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004) as applied to claims 1-7, 10, 11, 13, and 15-18 above, and further in view of Baker et al (US 4,690,779).
Kilkenny et al are relied upon as set forth above.  However, Kilkenny et al do not teach the use of polyethylene glycol 4000 in addition to the other requisite components of the composition as recited by the instant claims.  
Baker et al teach an aqueous hard surface cleaning composition containing 0.05% to 25% by weight of a surfactant, 0.05% to 25% of a polymer such as polyethylene glycol having a molecular weight less than 5000, etc.  See Abstract.  The use of the polymers in combination with a surfactant provides improved cleaning and the desired viscosity.  See column 3, lines 25-35.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene glycol having a molecular weight of 4000 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because Baker et al teach that the use of polyethylene glycol having a molecular weight of 4000 in a similar composition provides improved cleaning and .  
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004) as applied to claims 1-7, 10, 11, 13, and 15-18 above, and further in view of Mahieu et al (US 6,475,976).  
Kilkenny et al are relied upon as set forth above.  However, Kilkenny et al do not teach the use of Tween 20 in addition to the other requisite components of the composition as recited by the instant claims.  
Mahieu et al teach an antibacterial cleaning wipe comprising a nonwoven fabric wherein the nonwoven fabric is impregnated with a cleaning composition that provides a lasting antibacterial protection of hard surface.  See Abstract.  Suitable nonionic surfactants include ethoxylated alcohols, Tween 20, etc.  See column 6, line 50 to column 7, line 35.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tween 20 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because Mahieu et al teach the use of Tween 20 as a surfactant in a similar composition and further, Kilkenny et al teach the use of a wide variety of nonionic surfactants in general. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004) as applied to claims 1-7, 10, 11, 13, and 15-18 above, and further in view of EP 3,263,681.

	‘361 teaches liquid hard surface cleaning compositions containing polyvinylpyrrolidone copolymers which provide good limescale removal and shine on chromed and stainless steel surfaces.  See Abstract.  Note that, ‘361 teaches copolymers which are the same as recited by instant claim 12.  See paras. 12-20.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific polymer as recited by instant claim 12 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because ‘361 teaches that the use of the specific polymer as recited by instant claim 12 in a similar composition provides good limescale removal and shine on stainless steel surfaces and further, Kilkenny et al teach the use of polymers in general and further, such properties would be desirable in the composition taught by Kilkenny et al.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkenny et al (US 2007/0185004) as applied to claims 1-7, 10, 11, 13, and 15-18 above, and further in view of Neal et al (US 8,852,399).
Kilkenny et al are relied upon as set forth above.  However, Kilkenny et al do not teach the use of the specific polymer as recited by instant claim 14 in addition to the other requisite components of the composition as recited by the instant claims.  
Neal et al teach polymer containing articles of manufacture that provide one or more superior properties, such as soil adsorption properties, etc.  See Abstract.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific polymer as recited by instant claim 14 in the composition taught by Kilkenny et al, with a reasonable expectation of success, because Neal et al teach that the use of the specific polymer as recited by instant claim 14 in a similar composition provides soil adsorption properties and further, Kilkenny et al teach the use of polymers in general and further, such soil adsorption properties would be desirable in the compositions taught by Kilkenny et al.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/994706 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of 16/994706 encompass the material limitations of the instant claims.
.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/December 29, 2021